Title: To James Madison from Thomas Jefferson, 5 May 1793
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. Madison.May. 5. 93.
No letter from you since that of Apr. 12. I received one from mr. Pinckney yesterday informing me he expected to send me by the next ship a model of the threshing mill. He had been to see one work, which with 2. horses got out 8. bushels of wheat an hour. But he was assured that the mill from which my model was taken get outs [sic] 8 quarters (i.e 64 bushels) of oats an hour with 4. horses. I have seen Dr. Logan. Your ploughs will be done in a week & shall be attended to. Seal & forward Monroe’s letter after reading it. Adieu. Your’s affectly.
P. S. I inclose a Boston paper as a proof of what I mention to Monroe of the spirit which is rising. The old tories have their names now raked up again; & I believe if the author of ‘Plain truth’ was now to be charged with that pamphlet, this put along side of his present Anglomany would decide the voice of the yeomanry of the country on his subject.
